DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-10 are pending and have been examined in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities: the recited limitation “the sensor unit 300” in lines 6-7 appears to be a typographical error and should be “the sensor unit (300)”. Appropriate correction is needed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a storing unit (100) for storing 
 The storing unit (100) for storing goods corresponding structure is found on page 9 and Fig. 1 as a storing body for storing purchases or goods for the user. The sensor unit (300) obtaining information on a surrounding environment corresponding structure is found on page 9 as being used for sensing obstacles and a leading subject and may use a sensor for obtaining distance information and various sensors for obtaining image information. 
However, “a leading subject storage unit (400) for storing information on a leading subject”, “a leading subject recognition unit (500) detecting the leading subject”, and “a control unit (600) controlling the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500)” as recited in claim 1, “an The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation “a leading subject storage unit (400) for storing information on a leading subject”, “a leading subject recognition unit (500) detecting the leading subject”, and “a control unit (600) controlling the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500)” is indefinite. It is not clear for the examiner what the structure of these limitations are and how they perform their functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
In claim 4, the recited limitation “an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300)”, “a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610)”, “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” are indefinite. It is not clear for the examiner what the structure of these limitations are and how they perform their functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
In claims 7-8, the recited limitation “a sensor turning unit (310) turning the sensor unit (300)” is indefinite. It is not clear for the examiner what the structure of this limitation is and how it performs its functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
In claim 9, the recited limitation “a manipulation unit (700) receiving manipulation information from a user” is indefinite. It is not clear for the examiner what the structure of this limitation is and how it performs its functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
Claims 2-3, 5-6, and 10 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palan et al (US 20190302775 A1). 

With respect to claim 1, Palan discloses an autonomous driving cart (see at least [abstract]), the cart comprising: 
(see at least [0049], Palan discloses placement surface which allows groceries or any suitable objects to placed thereon.); 
a driving unit (200) configured with a motor and wheels for driving, and coupled to the storage unit (100) (see at least [0029] and [0042]); 
a sensor unit (300) obtaining information on a surrounding environment (see at least [0044-0045]); 
a leading subject storage unit (400) for storing information on a leading subject (see at least [0059], Palan discloses performing facial recognition to identify or authenticate people and may be used to follow a person. Therefore, implying of having storing information on a person or objects so that it could be identified or authenticated.); 
a leading subject recognition unit (500) detecting the leading subject on the basis of information sensed by the sensor unit (300), and information on the leading subject stored in the leading subject storage unit (400) (see at least [0023], [0059], and [0063]);
 and a control unit (600) controlling the driving unit (200) to follow the leading subject detected by the leading subject recognition unit (500) (see at least [0023], [0042], [0059], and [0063]). 
With respect to claim 2, Palan discloses wherein the sensor unit (300) includes any one or a plurality of devices selected from a depth camera, a camera, an ultrasonic sensor, a vision sensor, and a distance sensor (see at least [0044-0045] and [0067]). 
With respect to claim 3, Palan discloses wherein the leading subject storage unit (400) stores information on the leading subject on the basis of any one or a plurality of pieces of information selected from a color, a size, and a shape (see at least [0059] and [0063], Palan discloses identifying or authentication people and detecting obstacles or following a person (identified person), therefore at least the shape of an obstacle, person, etc. is stored so that it is being identified.).
With respect to claim 4, Palan discloses wherein the control unit (600) includes: 
an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300) (see at least [0044], [0059], [0063], and [0069]); 
a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610) (see at least [0023], [0059], and [0063], Palan discloses navigating (following) a person and/or detecting obstacles and avoiding obstacles.); and 
a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620) (see at least [0023], [0042], [0059], and [0063]).
With respect to claim 9, Palan discloses a manipulation unit (700) receiving manipulation information from a user (see at least [[0034]), wherein the control unit (600) stores (recognizes) information on the leading subject, follows the leading subject, and stops moving the cart according to the manipulation information input to the manipulation unit (700) (see at least [0034], [0053], [0059], and [Claim 18], Palan discloses that the robot following a person by staying within a threshold of the person or range which maybe inputted (manipulated) by the person, therefore it stops from following the person any further when the distance to the person is within a threshold (equal to or smaller than) the specific distance.).
With respect to claim 10, Palan discloses wherein the control unit (600) switches a driving mode according to the manipulation information input to the manipulation unit (700) (see at least [0034] and [0052], Palan discloses switching driving according to input parameters or preferences inputted by the person (user).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palan et al (US 20190302775 A1) in view of Rheem (KR 20120060064 A).
With respect to claim 5, Palan discloses wherein the control unit (600) controls the driving unit (200) to follow the leading subject when a distance with the leading subject is greater than a specific distance (see at least [0063], Palan discloses a specified following distance which maybe a range specified by a user and therefore the robot keeps the following distance as specified (follow if distance is not within the range).). 
However, Palan do not specifically teach to stop moving when the distance with the leading subject is equal to or smaller than the specific distance. Rheem teaches to stop moving when the distance with the leading subject is equal to or smaller than the specific distance (see at least [pages 2-4].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan to incorporate the teachings of Rheem to stop moving when the distance with the leading subject is equal to or smaller than the specific distance. This would be done to increase convenience of users by providing an intelligent cart which does not interfere with the progress of the user by moving the cart along the user in a state where the user is located at the front (see Rheem para 0008). 
With respect to claim 6, Palan as modified by Rheem teaches wherein the control unit (600) controls the driving unit (200) such that a direction of the sensor unit (300) turns toward the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the (see Rheem, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves. See claim 5 above for rationale of obviousness, motivation, and reason to combine). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palan et al (US 20190302775 A1) in view of Rheem (KR 20120060064 A), further in view of Ra Byoung (KR 20180109107 A).
With respect to claim 7, Palan do not specifically teach wherein the control unit (600) controls a direction of the sensor unit (300) such that the leading subject exists within a predetermined range within a detection range of the sensor unit (300). 
However, Rheem teaches wherein the control unit (600) controls a direction of the sensor unit (300) such that the leading subject exists within a predetermined range within a detection range of the sensor unit (300) (see at least [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan to incorporate the teachings of Rheem wherein the control unit (600) controls a direction of the sensor unit (300) such that the leading subject exists within a predetermined range within a detection range of the sensor unit (300). 

Ra Byoung teaches wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300) (see at least [0063] and [0067], Ra Byoung teaches a motor that rotate camera up and down in which the for detection range of the sensor unit.), and wherein the control unit (600) controls a direction of the sensor unit (300) by turning the sensor turning unit (310) (see at least [0063] and [0067], Ra Byoung teaches a motor that rotate camera up and down in which the for detection range of the sensor unit.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan as modified by Rheem to incorporate the teachings of Ra Byoung wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300) and wherein the control unit (600) controls a direction of the sensor unit (300) by turning the sensor turning unit (310). This would be done to improve autonomous driving of the cart (robot) while avoiding (see Ra Byoung para 0004). 
With respect to claim 8, Palan as modified by Rheem teaches the control unit (600) controls the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance (see Rheem, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves. See claim 5 above for rationale of obviousness, motivation, and reason to combine), and wherein the direction of the sensor is turned such that the direction of the sensor unit 300 turns towards the leading subject when the leading subject is expected to be out of a detection range of the sensing unit (300) (see Rheem, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves. See claim 5 above for rationale of obviousness, motivation, and reason to combine). 
However, Palan as modified by Rheem do not specifically teach wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300), and wherein the controller (600) controls the sensor turning unit (310) such that the direction of the sensor unit 300 is turned. 
Ra Byoung teaches wherein the sensor unit (300) includes a sensor turning unit (310) turning the sensor unit (300) (see at least [0063] and [0067], Ra Byoung teaches a motor that rotate camera up and down in which the for detection range of the sensor unit.), and wherein the controller (600) controls the sensor turning unit (310) such that the direction of the sensor unit 300 is turned (see at least [0063] and [0067], Ra Byoung teaches a motor that rotate camera up and down in which the for detection range of the sensor unit.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan as modified by Rheem to incorporate the teachings of Ra Byoung wherein the sensor unit (300) includes a sensor  This would be done to improve autonomous driving of the cart (robot) while avoiding (see Ra Byoung para 0004). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.A.K./           Examiner, Art Unit 3667     


/YUEN WONG/           Primary Examiner, Art Unit 3667